SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is entered into to be effective by
June 1, 2005, by and among Global Software Inc., a North Carolina corporation
(“Buyer”), and Timeline, Inc., a Washington corporation (“Seller”).

A. Pursuant to that certain Letter of Intent dated as of May 6, 2005 by and
among Buyer and Seller (the “Letter of Intent”), Buyer has agreed to purchase
and Seller has agreed to sell certain assets of Seller on the terms and subject
to the conditions therein. Any capitalized term not otherwise defined herein
shall have the meaning ascribed to such term in the Letter of Intent.

B. In connection with the Letter of Intent, Seller has agreed to issue to Buyer
that certain secured promissory note, of even date herewith, in the original
principal amount of $250,000.00 (the “Secured Promissory Note”), and Seller has
agreed, for the purpose of securing payment of such debt, to grant Buyer a first
priority security interest in Seller’s assets.

For good and valuable consideration, receipt and adequacy of which are hereby
admitted and acknowledged, the parties hereto agree as follows:

1. Secured Assets.

The assets subject to this Security Agreement shall consist of the Assets, as
defined in the Letter of Intent, presently existing and hereafter created,
written, produced, developed, acquired and arising, of every nature, kind and
description, wherever located and notwithstanding in whose custody and
possession any of the foregoing may be at any time or times, which assets are
hereinafter referred to as the “Secured Assets.” Notwithstanding any amendment,
termination or substitution of the Letter of Intent, the Secured Assets shall
consist of all Assets as defined in the Letter of Intent as in effect on May 6,
2005.

2. Grant.

In order to secure the payment of any monies due to Buyer under the Secured
Promissory Note, Seller hereby grants to Buyer and its successors and assigns, a
first priority security interest in all of the Secured Assets. This security
interest shall be subject to the terms and conditions of this Security
Agreement.

3. Default.

Seller shall be in default under the terms and conditions of this Security
Agreement, upon the occurrence of an event of default under the Secured
Promissory Note.

4. Perfection; Recordation.

The first priority security interest granted herein shall be perfected by the
filing of an appropriate Uniform Commercial Code Form UCC-1 with the appropriate
government filing office. The parties agree to take all necessary actions to
record the security interest in Seller’s patents and trademarks by making all
necessary filings with the United States Patent and Trademark Office.

5. Post-Closing Covenant.

On or by June 5, 2005, all then existing liens on the Secured Assets shall be
removed, all corresponding Uniform Commercial Code filings shall be terminated,
all debts represented by such filings shall be satisfied and evidence thereof
shall be provided to Buyer.

6. Waiver.

The failure of Buyer and/or Seller at any time to demand strict performance by
the other of any terms, covenants or conditions set forth herein, shall not be
construed as a continuing waiver or relinquishment thereof, and either party
may, at any time, demand strict and complete performance by the other of said
terms, covenants or conditions.

7. Governing Law; Venue.

It is the intent of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereto shall be determined in accordance with the provisions of the laws of the
State of North Carolina, in such case made and provided.

8. Attorneys’ Fees.

In the event of any action brought by either party against the other arising out
of this Agreement, or for the purposes of enforcing this Agreement or collection
of any damages alleged to have resulted to one of the parties by reason of the
breach or failure of performance of the other, the party prevailing in any such
action shall be entitled to recover reasonable attorneys’ fees and cost of suit
as may be determined by the court.

9. Headings.

The subject headings of the paragraphs of this Agreement are included for
purposes of convenience only and shall not affect the construction of
interpretation of any of its provisions.

10. Severability.

In the event that any of the terms of this Agreement are held to be partially or
wholly invalid or unenforceable for any reason whatsoever, such holdings shall
not affect, alter, modify or impair in any manner whatsoever, any of the other
terms, or the remaining portion of any term, held to be partially invalid or
unenforceable.

11. Notice.

All notices required to be given hereunder shall be in writing and shall be
deemed to be delivered if personally delivered or dispatched by certified mail,
receipt requested, postage paid, addressed to the parties as set forth on the
signature page below, or by facsimile transmission (receipt confirmed) to the
fax number set forth on the signature page below.

Notice shall be deemed given on the date that it is deposited in the mail in
accordance with the foregoing. Any party may change the address to which to send
notices by notifying the other party of such change of address in writing in
accordance with the foregoing.

12. Entire Agreement; Amendments.

This Agreement, together with the Letter of Intent, the Secured Promissory Note,
and any document or agreement entered into in connection with or contemplated by
the Letter of Intent constitutes the entire agreement between the parties, and
contains all of the agreements between the parties with respect to the subject
matter hereof.

No change or modification of this Agreement shall be valid unless the same shall
be in writing and signed by Buyer and Seller. No waiver of any provision of this
Agreement shall be valid unless in writing and signed by the person or party
against whom charged.

13. Invalid Provision.

The invalidity or unenforceability of any other particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

14. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

1

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement the
day and year first above written.

SELLER:

Timeline, Inc.

By: /s/ Charles R. Osenbaugh



      Name: Charles R. Osenbaugh
Its: Chief Executive Officer

         
Address:
  3055 – 112th Ave. NE., Suite 106    Bellevue, WA 98004

Fax No.:
    (425) 822-1120  

BUYER:

Global Software, Inc.

By: /s/ Ron Kupferman



      Name: Ron Kupferman
Its: Chief Executive Officer

         
Address:
  3200 Atlantic Ave.    Raleigh, NC 27604

Fax No.:
    (919) 790-4400  

2